DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/22/2021 will not be entered in full due to the claims and arguments/remarks being filed in error. Applicant's submission filed on 11/9/2021 has been entered. 
Information Disclosure Statement
Applicant’s information disclosure statement filed 10/22/2021 has been considered and is included in the file.
Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  
In claim 7, line 7, “cylindrical driver roller” should be changed to --cylindrical drive roller--.
In claim 8, line 6, “cylindrical driver roller” should be changed to --cylindrical drive roller--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 10, 12-14, 16, 18-20, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recite the limitation "the direction of motion" in lines 17 and 16, respectively.  There is insufficient antecedent basis for this limitation in these claims.
Claims 10, 12-14, 16, 18-20, and 23-24 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 10, 12-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fanguy (US 5596949) in view of Harada (JP 2014043332) and further in view of Reicks (US 4658949).
Regarding claim 7, Fanguy discloses a floor assembly for animal retention (Fig. 3), the floor assembly (Fig. 3) comprising: a floor (10) comprising: a cylindrical drive roller (14); a mat (11) extending around the cylindrical drive roller (14), the mat endlessly formed and comprising a base surface and elevated slip-reducing means (12); and a driving means coupled to the cylindrical driver roller (14) and configured to drive the cylindrical drive roller (14) to provide a continuous or intermittent driving of the mater in a longitudinal direction (col. 2, lines 38-42).
Fanguy discloses a brush (30), but is silent as to a scraper comprising a base part and a plurality of elastic tongues, each elastic tongue extending from the base part to a free end of the elastic tongue; wherein the scraper is positioned such that the free ends of the elastic tongues contact both the base surface and the elevated slip-reducing 
Harada teaches a scraper (10) comprising a base part (60) and a plurality of elastic tongues (31), each elastic tongue (31) extending from the base part (60) to a free end (20) of the elastic tongue (31); wherein the scraper (10) is positioned such that the free ends (20) of the elastic tongues (31) contact both the base surface and the elevated slip-reducing means of the mat as the mat is driven about the cylindrical drive roller (Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fanguy substituting the brush with the scraper taught by Harada in order to clean the mat, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).  
Harada does not explicitly disclose wherein the elastic tongues (31) (which include (20)) are integral with the base part (60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic tongues of Harada to be integral with the base part in order for ease of manufacturing. Further, it has been held that the use of a one piece construction In re Larson, 340 F.2d 965,968, 144 USPQ 347, 349 (CCPA 1965). 
Reicks teaches wherein the scraper (10) contacts the mat (12) at a bending of the mat (12) and proximate a horizontal plane incident with a center shaft of the drive roller (13) (Figs. 1 and 3, a horizontal plane extending out form the center shaft would be proximate to the contact point of the scraper with the mat); wherein the scraper (10) is directed against the direction of motion of the mat (Figs. 1 and 3 show the direction of the mat in the counterclockwise motion and the scraper directed against that motion); and wherein the scraper (10) is fitted such that the scraper is disposed at an angle within an interval of 65-85º relative to a normal of the mat, the normal lying in the horizontal plane (Using the same horizontal plane extending from the center shaft as mentioned above, an angle can be made, between the horizontal plane and the scraper, that is acute, and roughly within the 65-85º range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioning of the elastic tongues of Fanguy modified by Harada as taught by Reicks in order to catch excrement at the end of the mat before the rotation of the mat. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 8, Fanguy discloses an animal retention facility (Fig. 3), comprising: a floor (10) comprising: a cylindrical drive roller (14); a mat (11) extending around the cylindrical drive roller (14), the mat endlessly formed and comprising a base surface and elevated slip-reducing means (12); and a driving means coupled to the 
Fanguy discloses a brush (30), but is silent as to a scraper comprising a base part and a plurality of elastic tongues, each elastic tongue extending from the base part to a free end of the elastic tongue; wherein the scraper is positioned such that the free ends of the elastic tongues contact both the base surface and the elevated slip-reducing means of the mat as the mat is driven about the cylindrical drive roller, wherein the elastic tongues are integral with the base part; wherein the elastic tongues contact the mat at a bending of the mat and proximate a horizontal plane incident with a center shaft of the drive roller; wherein the tongues of the scraper are directed against the direction of motion of the mat; and wherein the scraper is fitted such that the base part is disposed at an angle within an interval of 65-85º relative to a normal of the mat, the normal lying in the horizontal plane.    
Harada teaches a scraper (10) comprising a base part (60) and a plurality of elastic tongues (31), each elastic tongue (31) extending from the base part (60) to a free end (20) of the elastic tongue (31); wherein the scraper (10) is positioned such that the free ends (20) of the elastic tongues (31) contact both the base surface and the elevated slip-reducing means of the mat as the mat is driven about the cylindrical drive roller (Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fanguy substituting the brush with the scraper taught by Harada in order to clean the mat, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).  
Harada does not explicitly disclose wherein the elastic tongues (31) (which include (20)) are integral with the base part (60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic tongues of Harada to be integral with the base part in order for ease of manufacturing. Further, it has been held that the use of a one piece construction instead of an article which has formally been formed in two pieces and put together would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965,968, 144 USPQ 347, 349 (CCPA 1965). 
Reicks teaches wherein the scraper (10) contacts the mat (12) at a bending of the mat (12) and proximate a horizontal plane incident with a center shaft of the drive roller (13) (Figs. 1 and 3, a horizontal plane extending out form the center shaft would be proximate to the contact point of the scraper with the mat); wherein the scraper (10) is directed against the direction of motion of the mat (Figs. 1 and 3 show the direction of the mat in the counterclockwise motion and the scraper directed against that motion); and wherein the scraper (10) is fitted such that the scraper is disposed at an angle within an interval of 65-85º relative to a normal of the mat, the normal lying in the horizontal plane (Using the same horizontal plane extending from the center shaft as mentioned above, an angle can be made, between the horizontal plane and the scraper, that is acute, and roughly within the 65-85º range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioning of the elastic tongues of Fanguy modified by Harada as taught In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 10, Fanguy as modified by Harada and Reicks teaches (references to Harada) wherein the elastic tongues being in contact with the base surface are situated substantially in a same plane as the base part (Fig. 5 shows the scraper (10) in contact with the base surface of the mat in a substantially same approximately vertical plane as the base part). 
Regarding claim 12, Fanguy as modified by Harada and Reicks teaches (references to Harada) wherein the scraper (10) is fitted in a foundation (80) and oriented approximately perpendicular to the longitudinal direction (Fig. 5; paragraph [0023] of machine translation). 
Regarding claim 13, Fanguy as modified by Harada and Reicks teaches (references to Harada) wherein the elastic tongues (31) comprise steel (see paragraph [0019] of machine translation, “spring steel, stainless steel”). 
Regarding claim 14, Fanguy as modified by Harada and Reicks, as discussed so far, is silent about wherein the free end of each elastic tongue comprises a corner edge which bears against the mat, each corner edge comprising a chamfer or a rounding. 
In addition to the above, Reicks teaches wherein the free end (14) of the scraper (10) comprises a corner edge which bears against the mat (Fig. 4), the corner edge comprising a chamfer (21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scraper of Fanguy modified by Harada and Reicks with a chamfer along a corner edge of the 
Regarding claim 16, Fanguy as modified by Harada and Reicks teaches (references to Harada) wherein the elastic tongues being in contact with the base surface are situated substantially in a same plane as the base part (Fig. 5 shows the scraper (10) in contact with the base surface of the mat in a substantially same approximately vertical plane as the base part).
Regarding claim 18, Fanguy as modified by Harada and Reicks teaches (references to Harada) wherein the scraper (10) is fitted in a foundation (80) and oriented approximately perpendicular to the longitudinal direction (Fig. 5; paragraph [0023] of machine translation).
Regarding claim 19, Fanguy as modified by Harada and Reicks teaches (references to Harada) wherein the elastic tongues (31) comprise steel (see paragraph [0019] of machine translation, “spring steel, stainless steel”).
Regarding claim 20, Fanguy as modified by Harada and Reicks, as discussed so far, is silent about wherein the free end of each elastic tongue comprises a corner edge which bears against the mat, each corner edge comprising a chamfer or a rounding. 
In addition to the above, Reicks teaches wherein the free end (14) of the scraper (10) comprises a corner edge which bears against the mat (Fig. 4), the corner edge comprising a chamfer (21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scraper of Fanguy modified by Harada and Reicks with a chamfer along a corner edge of the .
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fanguy (US 5596949) in view of Harada (JP 2014043332) and Reicks (US 4658949) and further in view of DeVries (US 6823983).
Regarding claim 23, Fanguy as modified by Harada and Reicks teach wherein the elastic tongues are made of a polymeric material (Harada: paragraphs [0032]-[0033] of machine translation refer to a polytetrafluoroethylene coating, which is a polymeric material, and in the broadest reasonable interpretation, the elastic tongues of Harada are “made” from the material, since the material is part of the elastic tongues).  
Fanguy as modified by Harada and Reicks further teach (references to Harada) wherein the tongues are parallel to each other (Figs.4 and 5) and the distance between two adjacent tongues are substantially zero (paragraph [0027] of machine translation). Fanguy as modified by Harada and Reicks does not explicitly show or teach a 1-5mm spacing between two adjacent tongues. 
DeVries teaches the distance between two adjacent tongues is roughly 1-5 mm (See space between tongues in Fig. 6 versus Fig. 2 or 3 which would provide a distance roughly 1-5mm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scraper of Fanguy modified by Harada and Reicks with a small spacing between tongues as taught by DeVries in order to allow for small movement between tongues when in use, for example, with larger deposits.   
Regarding claim 24, Fanguy as modified by Harada and Reicks teach wherein the elastic tongues are made of a polymeric material (Harada: paragraphs [0032]-[0033] of machine translation refer to a polytetrafluoroethylene coating, which is a polymeric material, and in the broadest reasonable interpretation, the elastic tongues of Harada are “made” from the material, since the material is part of the elastic tongues).  
Fanguy as modified by Harada and Reicks further teach (references to Harada) wherein the tongues are parallel to each other (Figs.4 and 5) and the distance between two adjacent tongues are substantially zero (paragraph [0027] of machine translation). Fanguy as modified by Harada and Reicks does not explicitly show or teach a 1-5mm spacing between two adjacent tongues.
DeVries teaches the distance between two adjacent tongues is 1-5 mm (See space between tongues in Fig. 6 versus Fig. 2 or 3 which would provide a distance roughly 1-5mm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scraper of Fanguy modified by Harada and Reicks with a small spacing between tongues as taught by DeVries in order to allow for small movement between tongues when in use, for example, with larger deposits.
Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive. Additionally, Applicant’s arguments with respect to DeVries is moot because the new ground of rejection does not rely on DeVries for that limitation in claims 7 and 8.   
With respect to claims 7 and 8, Applicant argued that: Reicks teaches a scraper with a constant blade angle in relation to the conveyor belt and Harada teaches flexible tongues, and therefore these references are incompatible. Applicant further argued that since Harada and Reicks are incompatible, it would not be obvious to have modified Harada with the direction of the blade of Reicks against the motion of the mat. Therefore, Applicant asserts that one skilled in the art would not have found it obvious to combine Fanguy and Harada with Reicks as proposed. 
The Examiner respectfully disagrees. Reicks teaches a conveyor belt scraper blade which is in the same art as Harada’s belt cleaner. It is noted that Reicks is being relied upon for the fact that the scraper is positioned along the edge of the mat at a general angle against the motion of the mat, not that the scraper has a constant blade angle. Therefore, the prior art of Reicks is not incompatible with Harada, and therefore, the prior art meets the limitation.       
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643